Citation Nr: 0217732	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-01 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an effective date earlier than April 13, 
1994, for the assignment of a 100 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1964 to 
September 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the RO.  

The veteran testified at a hearing at the RO before a 
Hearing Officer in February 2000.  

The Board remanded the case in February 2001 for 
additional consideration by the RO.  



FINDINGS OF FACT

1.  In a decision promulgated in December 1997, the Board 
denied the veteran's claim for an effective date earlier 
than December 3, 1993, for the grant of service connection 
for PTSD.  The veteran did not appeal from that 
determination.  

2.  Prior to April 13, 1994, the service-connected PTSD is 
not shown to have been productive of more than 
considerable social and industrial impairment due to 
symptoms of suspiciousness, depressed mood, somatic 
complaints, irritability, and difficulty in establishing 
and maintaining effective or favorable relationships with 
people.  

3.  Prior to April 13, 1994, the veteran is not show to 
have experienced severe occupational and social impairment 
or totally incapacitating symptoms such as obsessional 
rituals, illogical or irrelevant speech, or near-
continuous panic or depression; demonstrable inability to 
obtain or retain employment prior to April 13, 1994 is not 
demonstrated.  



CONCLUSION OF LAW

An effective date earlier than April 13, 1994, for the 
assignment of a 100 percent rating for the service-
connected PTSD is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claim via the Statement of 
the Case, the Supplemental Statement of the Case, and the 
earlier remand action by the Board.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim.  

Accordingly, the veteran is not prejudiced thereby, 
because there is no factual development, which could 
require VA assistance or additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  An Earlier Effective Date for the Assignment of a
100 Percent Rating for the Service-Connected PTSD

A.  Factual Background 

A careful review of service department records shows that 
the veteran participated in the Vietnam Counter-Offensive 
Campaign and was awarded the Combat Infantryman Badge.

On September 14, 1990, the veteran submitted a claim for 
service connection for PTSD.  

In an April 1991 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision in June 1992, but did not timely appeal 
therefrom.  

On December 3, 1993, the veteran applied to reopen the 
claim of service connection for PTSD.  

The veteran underwent a VA examination in January 1994.  
He reported his combat experiences in the Republic of 
Vietnam.  He reported working for a company for 
approximately 18 months following his separation from 
service and being dismissed from employment because of 
chronic tardiness.  

He also reported working for another company for about 2 
years and then quitting, and then again working for 2-to-3 
years as a boilermaker and quitting that job as well.  

The veteran then reportedly worked at a naval shipyard 
from 1974 to 1991 when he was supposedly dismissed from 
employment secondary to his chronic irritability and 
difficulty in getting along with others.  

In 1992, the veteran began working at a tool repair shop 
where he currently worked 40 hours a week.  The veteran 
reported that he was able to tolerate working at the shop 
because it was a small business and he worked alone.  

The symptomatology reported by the veteran included that 
of difficulties with hyperstartle reaction, loud noises, 
and crowds; irritability; excessive guilt; decreased 
interest in activities and hobbies; isolation; avoidance 
of movies, particularly those pertaining to Vietnam; 
difficulties with sleep; hypervigilence; and 
suspiciousness.  

Upon examination, the veteran's mood was "mostly sad," and 
affect was congruent and at times somewhat guarded.  There 
were neither auditory nor visual hallucinations, nor 
delusions.  

The veteran was noted to be alert and oriented times four; 
memory was 3/3 immediately, and 3/3 at five minutes.  
Insight and judgment appeared fair.  There was neither 
suicidal nor homicidal ideation.  

The diagnosis on Axis I was that of PTSD.  The examiner 
commented that the veteran appeared to have moderate 
social and occupational impairment, secondary to PTSD.  

In a May 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating under 
Diagnostic Code 9411, effective on December 3, 1993.  

The records received from the Social Security 
Administration in August 1995 reflect that the veteran had 
not engaged in substantial gainful activity since 
April 12, 1994.  

A report of VA examination in September 1995 shows a GAF 
(Global Assessment of Functioning) score for both the 
prior and current years of 55, which was indicative of 
moderate difficulty in social and occupational 
functioning.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (1994) 
[DSM-IV].  

In a decision promulgated in June 1987, the Board denied 
the veteran's claim for an effective date prior to 
December 3, 1993, for the grant of service connection for 
PTSD, based on the date of VA receipt of the veteran's 
reopened claim.  

In a decision promulgated in February 2001, the Board 
assigned an increased evaluation of 100 percent for the 
service-connected PTSD, effective on March 10, 1997 and 
remanded to the RO for adjudication the issue of 
entitlement to a 100 percent rating prior to March 10, 
1997.  

In a May 2001 rating decision, the RO assigned an 
increased evaluation of 100 percent for the service-
connected PTSD, effective on April 13, 1994, on the basis 
of evidence showing the veteran to be demonstrably unable 
to obtain or retain employment as of that date.  

The RO also assigned an increased evaluation of 50 percent 
for the service-connected PTSD, effective from the date of 
VA receipt of the veteran's reopened claim on December 3, 
1993 through April 12, 1994.  

The statements and testimony of the veteran are to the 
effect that he had symptoms of PTSD in service; that he 
was misdiagnosed in 1990, leading to the denial of his 
original claim for service connection.  

The veteran asserts in this regard that the effective date 
of the 100 percent rating for the service-connected PTSD 
should be either the day following the date of his 
separation from service or the date of his original claim 
for service connection in 1990.  


B.  Legal Analysis 

(1)  Finality

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

The effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 
C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the 
date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).

As set forth hereinabove, the Board has denied an 
effective date earlier than December 3, 1993, for the 
award of service connection for PTSD.  The Board's 
decision is final as it was not timely appealed.  38 
U.S.C. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  Previous 
determinations which are final and binding are accepted as 
correct, in the absence of clear and unmistakable error.  

Thus, any claim of service connection for PTSD submitted 
by the veteran prior to December 3, 1993, cannot provide a 
basis for an earlier effective date for the eventual award 
of service connection for PTSD.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(1)(ii) (providing that the effective 
date of an award of disability compensation based on new 
and material evidence received after a final disallowance 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later); 38 C.F.R. 
§ 3.400(r) (providing that the effective date of an award 
of disability compensation for a reopened claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later).  

As such, the Board is precluded from assigning an 
effective date earlier than December 3, 1993, for the 
assignment of compensation for the service-connected PTSD.  


(2)  Increased Rating

In general, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, 
if application is received within one year from such date; 
otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400.  

If it is factually ascertainable that the disability 
increased within one year preceding the date of claim for 
the increased rating, the effective date of increased 
compensation will be the date the disability increased 
within that year.  38 C.F.R. § 3.400(o)(2).  

Disability evaluations are assigned by applying a schedule 
of ratings (rating schedule) which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.41, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The regulations in effect prior to December 3, 1993, for 
the evaluation of PTSD were as follows:

A 50 percent rating requires that the 
ability to establish or maintain 
effective or favorable relationships 
with people be considerably impaired 
and that reliability, flexibility, and 
efficiency levels be so reduced by 
reason of psychoneurotic symptoms as to 
result in considerable industrial 
impairment.

A 70 percent evaluation is warranted 
where the ability to establish or 
maintain effective or favorable 
relationships with people is severely 
impaired and the psychoneurotic 
symptoms are of such severity and 
persistence that there is severe 
impairment in the ability to obtain and 
retain employment.

A 100 percent evaluation requires that 
attitudes of all contacts except the 
most intimate be so adversely affected 
as to result in virtual isolation in 
the community and there be totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of 
reality with disturbed thought or 
behavioral processes (such as fantasy, 
confusion, panic, and explosions of 
aggressive energy) associated with 
almost all daily activities resulting 
in a profound retreat from mature 
behavior.  The veteran must be 
demonstrably unable to obtain or retain 
employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411, 
effective prior to Nov. 7, 1996.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other psychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

In this case, a report of the 1994 VA examination reflects 
few abnormal clinical findings and moderate symptomatology 
attributed to PTSD.  

Although the veteran had been employed at various jobs 
post-service and at times experienced unemployment, he 
primarily worked 40 hours a week prior to April 13, 1994.  
A GAF score of 55 was assigned, indicative of moderate 
difficulty in occupational functioning (e.g., conflicts 
with peers and co-workers); and moderate impairment in 
social functioning (e.g., few friends).  

The evidence in this regard does not show that the 
service-connected disability picture prior to April 13, 
1994, had resulted in more than considerable social and 
industrial impairment due to symptoms of suspiciousness, 
depressed mood, somatic complaints, irritability, and 
difficulty in establishing and maintaining effective or 
favorable relationships with people.  

This evidence in the Board's opinion is reflective of 
moderate symptomatology and supports the assignment of no 
more that a 50 percent rating prior to April 13, 1994.  

The medical evidence does not indicate the presence of 
severe social or industrial inadaptability or totally 
incapacitating symptoms such as obsessional rituals, 
illogical or obscure speech, near-continuous panic or 
depression, spatial disorientation, or other 
manifestations that would warrant a rating higher than 50 
percent prior to April 13, 1994.  

The Board finds that a 50 percent rating for the service-
connected PTSD under Diagnostic Code 9411 best represents 
his disability picture prior to April 13, 1994.  

Accordingly, an effective date earlier that April 13, 
1994, for the assignment of a 100 percent rating for the 
service-connected PTSD is not for application in this 
case.  



ORDER

An effective date earlier than April 13, 1994, for the 
assignment of a 100 percent rating for the service-
connected PTSD is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

